Citation Nr: 0026057	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  90-07 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether severance of service connection for a post-
traumatic stress disorder (PTSD) was proper.

2.  Entitlement to service connection for a left leg 
condition.

3.  Entitlement to service connection for heart disease 
secondary to PTSD.

4.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disability (TDIU).

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for an eye disability.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
October 1962 to October 1966.

The veteran initially appealed to the Board of Veterans' 
Appeals (Board) from an August 1988 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied his claim for 
service connection for a left leg condition.  He testified at 
a hearing at the RO in August 1990 concerning this claim.  In 
April 1991, the RO denied claims of service connection for 
headaches and an eye disability ("loss of vision") and 
subsequently, in January 1992, the Board remanded the claim 
concerning the left leg to the RO for further development and 
consideration.

In April 1993, the RO granted service connection for PTSD and 
assigned a 10 percent rating effective from February 5, 1991.  
However, the RO continued to deny the claim of service 
connection for a left leg condition.  The veteran initiated 
an appeal for a higher rating and for an earlier effective 
date for the PTSD.  He also continued with his appeal of 
service connection for the left leg condition and raised 
additional claims for, among others, service connection for 
heart disease secondary to the PTSD and for TDIU.  He 
testified at a hearing at the RO in March 1994 concerning his 
claims and, in May 1994, the hearing officer who conducted 
the hearing increased the rating for the PTSD from 10 to 50 
percent, with the same effective date of February 5, 1991.  
The hearing officer denied the claims for an earlier 
effective date for the PTSD, for service connection for the 
left leg condition, and for TDIU.  The RO also continued to 
deny the claim of service connection for heart disease 
secondary to the PTSD.  The veteran continued to appeal for 
an earlier effective date for his non-service-connected 
pension benefits, which had been denied by the RO as well, 
but, in January 1996, the RO granted an earlier effective 
date for the non-service-connected pension benefits, to the 
date the veteran was requesting, thereby resolving 
that claim.  However, the RO deferred consideration of his 
claims for a higher rating and earlier effective date for his 
PTSD, and for service connection for his heart disease 
secondary to it, pending further development of these issues.  
The RO also deferred consideration of an additional claim he 
had raised for a temporary total rating for his PTSD pursuant 
to 38 C.F.R. § 4.29 (paragraph 29).  The PTSD rating and 
effective date issues were addressed in an October 1994 
supplemental statement of the case.  

In April 1997, after completing the necessary development and 
conducting an administrative review of the record, the RO 
proposed to sever the grant of service connection for the 
PTSD.  The RO notified the veteran of this in May 1997 and 
gave him an opportunity to have a hearing concerning the 
matter and/or to submit additional evidence and argument.  In 
November 1997, the RO severed the grant of service connection 
for PTSD and indicated it would take effect on February 1, 
1998.  The RO sent the veteran a letter later in November 
1997 apprising him of this and of his procedural and 
appellate rights in the event that he elected to appeal, 
which he did.  Therefore, the issues currently before the 
Board are:  1) whether the severance of the grant of service 
connection for PTSD was proper, 2) whether the veteran is 
entitled to service connection for a left leg disability, 3) 
whether he is entitled to service connection for heart 
disease secondary to the PTSD, 4) whether he is entitled to 
TDIU, 5) service connection for headaches, and 6) service 
connection for an eye disability.

(The decision below addresses the issues of whether the 
severance of service connection for PTSD was proper, whether 
the veteran is entitled to service connection for a left leg 
condition, and whether he timely appealed from denials of 
service connection for headaches and an eye disability (a 
jurisdictional question for the Board).  His remaining claims 
will be addressed in the remand following the decision.)  


FINDINGS OF FACT

1.  In April 1991, the RO denied claims of service connection 
for headaches and an eye disability, and the RO notified the 
veteran of the decision and of his procedural and appellate 
rights on June 3, 1991.

2.  A notice of disagreement with the denial of service 
connection for headaches and an eye disability was received 
from the veteran in January 1992, and the RO issued a 
statement of the case concerning these claims on August 5, 
1993; however, a substantive appeal was not thereafter 
received concerning these claims until October 25, 1993.

3.  In November 1997, the RO issued a decision severing 
service connection for PTSD, effective February 1, 1998, 
which the RO earlier had granted in an April 1993 decision; 
there was, however, a tenable basis for the original grant 
of service connection.

4.  There is no competent medical nexus evidence of record 
suggesting that any current disability involving the 
veteran's left leg is related to his military service or 
complaints coincident with service.


CONCLUSIONS OF LAW

1.  The veteran is statutorily barred from appealing the 
April 1991 RO decision that denied the claims of service 
connection for headaches and an eye disability.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.302(b), 
20.303 (1999).

2.  Severance of service connection for PTSD by a November 
1997 rating action was not warranted.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.105(d) (1997).

3.  The veteran's claim of service connection for a left leg 
condition is not well grounded.  38 U.S.C.A. §§ 1110, 1131 
5107 (West 1991 & Supp. 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Headaches and an Eye Disability

An appeal to the Board "consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal."  
38 C.F.R. § 20.200 (emphasis added).  The Substantive Appeal 
can be set forth on a VA Form 9 (Appeal to the Board of 
Veterans' Appeals) or on correspondence specifically 
identifying the issues appealed and setting out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction (AOJ).  38 C.F.R. § 20.202.  
To be considered timely, however, the Substantive Appeal must 
be filed within 60 days from the date that the AOJ (here, the 
RO) mails the statement of the case to the appellant or 
within the remainder of the one-year period from the date of 
mailing of the notification of the determination being 
appealed.  38 C.F.R. § 20.302(b).  Additionally, an extension 
for filing a Substantive Appeal may be granted on motion 
filed prior to the expiration of the time limit described 
above.  38 C.F.R. § 20.303.  If the claimant fails to file a 
Substantive Appeal in a timely manner, and fails to timely 
request an extension of time, "he is statutorily barred from 
appealing the RO decision."  Roy v. Brown, 5 Vet. App. 554, 
556 (1993).  Cf. Rowell v. Principi, 4 Vet. App. 9 (1993).

In the present case, the Board finds that the veteran did not 
timely file either a Substantive Appeal or a request for an 
extension of time to do so.  Given that the notice of the 
April 1991 denial was mailed to the veteran on June 3, 1991, 
and because a statement of the case was issued on August 5, 
1993, he had until October 5, 1993, to file either a 
Substantive Appeal or to request an extension of time to 
submit one.  However, no such document was received after 
issuance of the statement of the case until October 25, 1993, 
when a VA Form 9 was received, and that was beyond the time 
period allowed by law, as noted above.  Additionally, no 
additional pertinent evidence was received during that time 
which would have required issuance of a supplemental 
statement of the case, that in turn would have extended the 
period for filing an appeal.  VAOPGCPREC 9-97 (Feb. 11, 
1997).  Accordingly, the veteran is statutorily barred from 
appealing the April 1991 decision, and the Board thus does 
not have jurisdiction to proceed further concerning these 
claims. 38 C.F.R. § 20.200; Roy, supra.

Severance of Service Connection for PTSD

The RO granted service connection for PTSD in April 1993 
because there were numerous medical and other records on file 
confirming, not only that the veteran had the disability, but 
also that he had developed it as a result of various 
stressful incidents that had occurred while he was on active 
duty in the United States Navy.  See 38 C.F.R. § 3.304(f); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); Hayes v. Brown, 
5 Vet. App. 60, 66 (1993).  The evidence considered by the RO 
in granting service connection included records of outpatient 
treatment the veteran had received in the mental health 
clinic (MHC) of a VA medical center (VAMC) on numerous 
occasions since 1988, as well as records concerning other 
treatment he had received from VA on an inpatient basis, such 
as while hospitalized at a VAMC from February to April 1992, 
and still other records pertaining to the results of 
VA psychiatric evaluations (for compensation purposes) that 
he had undergone in March 1991 and August 1992.

However, in deciding to sever service connection for PTSD in 
November 1997, effective February 1, 1998, the RO determined 
that it had committed clear and unmistakable error by 
granting service connection for this condition because the 
records concerning the veteran's service, including his 
personnel records, did not show that he engaged in combat in 
Vietnam at any time while serving aboard the U.S.S. O'Brien 
or the U.S.S. Berkley, that he was a member of a Navy SEAL 
team, that he was involved in the recovery of 300 mutilated 
Chinese soldiers, that he was unjustly or falsely accused of 
releasing (spilling) fuel oil in an incident at Pearl Harbor, 
or that he was confined to the stockade after that incident 
causing him to begin experiencing severe mental duress and 
feelings of extreme guilt, etc.  Consequently, the RO 
concluded that none of the alleged stressors had been 
substantiated and, therefore, that all of the diagnoses of 
PTSD that had been made since 1988 were no longer supported 
by a confirmed stressor-either according to the revised 
third edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IIIR) or even the fourth edition (DSM-IV), which the RO also 
had to consider since VA had begun using those criteria for 
PTSD on November 7, 1996.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

For the reasons discussed below, the RO did not have legal 
justification for severing service connection for PTSD in 
November 1997 because there was at least a tenable basis for 
originally granting service connection for this condition in 
April 1993.  The provisions of 38 C.F.R. §§ 3.114, 3.957 
(1999) concern, among other things, the due process 
requirements (e.g., proper notice and the opportunity to be 
heard, etc.) that VA must adhere to prior to severing service 
connection for a condition in instances where there has been 
a change of law or VA issue, or when the disability in 
question has been service connected for at least 10 years.  
The provisions of 38 C.F.R. § 3.105(d), in turn, provide 
that, subject to the limitations contained in those 
regulations, service connection will be severed only where 
evidence establishes that the grant of service connection was 
clearly and unmistakable erroneous (the burden of proof being 
on the Government).  Id; see also 38 U.S.C.A. § 5112(b)(6).

The United States Court of Appeals for Veterans Claims 
(Court), which formerly was the United States Court of 
Veterans Appeals, has made it quite clear and repeatedly held 
that, in order for there to be a valid finding of "clear and 
unmistakable error" (CUE) in an earlier decision, there must 
have been a failure to apply the correct statutory and 
regulatory provisions extant at that time to the correct and 
relevant facts.  CUE is a very specific and rare kind of 
error that is "undebatable," such that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made and that the result would have 
been "manifestly different" but for the error; it is an 
extremely high and rigorous standard, far more than a mere 
disagreement with how the evidence was weighed, evaluated, or 
interpreted.  See e.g., Damrel v. Brown, 6 Vet. App. 242, 245 
(1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992)); see also Oppenheimer v. Derwinski, 1 Vet. App. 370, 
372 (1991); Luallen v. Brown, 8 Vet. App. 92, 95 (1995); Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).

Although the RO concluded, in severing service connection for 
PTSD, that none of the stressors that were relied on in 
granting service connection for this condition were 
corroborated, that was not actually the case since records 
showed that only some of the stressors initially alleged by 
the veteran (e.g., his status as a Navy SEAL) were not, by 
his own admission, actually true.  Regardless of his having 
lied about that, which, incidentally, he has since attributed 
to "fantasy," his rebellious nature, and bitterness over 
how he was mistreated during service, the fact remains that 
his other allegations of having been unfairly and wrongly 
accused of releasing (spilling) fuel oil during an incident 
at Pearl Harbor, and, as a result, being confined to the 
stockade and subjected to mental duress have not been 
disproved.  While these experiences also might not actually 
be true, they just as well may be, especially considering 
that his service personnel and other records confirm that 
he received numerous disciplinary actions (Article 15's, 
etc.) while on active duty, albeit for unspecified reasons, 
that are at least, even according to the RO, 
"partially confirmed" by his military records and 
consistent with his allegations.

The veteran also has indicated that he is no longer relying 
on another one of the stressors that he initially claimed to 
have caused his PTSD, the one concerning the recovery and/or 
rescue of numerous mutilated Chinese soldiers (or sailors).  
However, just insofar as his credibility is concerned, or 
lack thereof, it is important to note that the RO confirmed 
that seamen aboard his ship, in fact, did participate in that 
mission.  The only dispute, as to his account of that 
incident, was over the actual number of people involved, not 
whether it in fact occurred.  Even ignoring that incident, 
since he no longer alleges that it caused his PTSD, there 
still is at least one remaining stressor to reasonably 
support the numerous diagnoses of PTSD that were relied on by 
the RO in granting service connection for this condition in 
April 1993.  One valid stressor, to support the diagnosis, is 
all that is necessary to warrant a grant service connection 
since every detail of an asserted stressor need not be 
corroborated in order for it to be considered properly 
verified; rather, the evidence should reveal a version of 
events that, when viewed most favorably to the veteran, 
supports his account.  See Suozzi v. Brown, 10 Vet. App. 307, 
310-11 (1997).  Here, it does, and, consequently, the grant 
of service connection for PTSD may not be considered clear 
and unmistakable error.  It therefore must be reinstated and 
all ancillary claims re-adjudicated accordingly-which will 
be discussed in the remand following the order.

Service Connection for a Left Leg Condition

The veteran alleges that he injured his left leg during 
service, in 1963 when he burned it on a steam pipe, and that 
he has had residual symptoms (pain, numbness, etc.) from that 
trauma ever since-thereby warranting service connection.

Service connection may be granted for disability resulting 
from an injury sustained or a disease contracted while on 
active duty in the military, or for disability that is 
attributable to a preexisting injury or disease that was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 1153; 
38 C.F.R. §§ 3.303(a), 3.306.  Arthritis will be presumed to 
have been incurred in service if manifested to a compensable 
degree of at least 10 percent within one year after service.  
This presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131; 38 C.F.R. 
§§ 3.307, 3.309.  If chronicity of disease or injury in 
service is not shown, or is legitimately questioned, then a 
showing of continuity of symptomatology following service is 
required to support the claim.  When, however, the disease is 
shown as chronic in service, subsequent manifestations of the 
same chronic disease at any later date are service connected 
unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b); see also Savage v. Gober, 10 Vet. App. 
488, 498 (1997).

A veteran who submits a claim for VA benefits has the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  If the veteran meets this burden, then VA has a 
duty to assist him or her in developing the evidence 
pertinent to the claim.  38 U.S.C.A. § 5107(a); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Morton v. West, 
12 Vet. App. 477, 485-86 (1999).  If not, then there is no 
duty to assist.  Slater v. Brown, 9 Vet. App. 240, 243 
(1996).

A claim is well grounded if it is plausible, meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive-but only possible-to satisfy the initial 
burden of 38 U.S.C.A. § 5107(a).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 
3 Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless they are inherently incredible or the fact 
asserted is beyond the competence of the person making the 
assertion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible or possible is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  A claimant cannot 
meet this burden merely by presenting lay testimony, because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. at 495.

The Court has held that evidence pertaining to each of three 
elements must be submitted in order to make a claim for 
service connection well grounded.  There must be competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus, or link, between the in-service injury or disease and 
the current disability.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps, 126 F.3d at 1468.  The nexus 
requirement may be satisfied by the presumption that certain 
per se chronic diseases, such as arthritis, manifesting 
themselves within the prescribed period after service are 
related to service.  See Traut v. Brown, 6 Vet. App. 495 
(1994); Goodsell v. Brown, 5 Vet. App. 36 (1993).

In this case, the veteran's service medical records (SMRs) 
confirm that he was examined during service, in October 1963, 
for complaints of "numbness" (anesthesia) along his entire 
left leg, reportedly as a residual of burns that he had 
sustained to his left thigh during the previous week.  He 
also had been experiencing pain from calluses on his left 
foot.  He denied having experienced any weakness in his left 
lower extremity.  During the clinical portion of the 
evaluation, the examining physician observed some objective 
signs of numbness in the left leg, but he diagnosed 
conversion reaction.  The veteran received additional 
treatment for the numbness in his left leg in November 1963, 
and the examining physician indicated the veteran needed to 
be seen by a neurologist to more definitely determine whether 
he had a conversion reaction and/or a lesion on his spinal 
cord.  Since a referral was not possible at that time, due to 
his emergency leave and deployment, and since he had 
experienced improvement in his symptoms, despite the burns, 
the examining physician determined that he was fit to return 
to full duty status.  The examiner scheduled him to be 
reevaluated at a later date.  

The veteran again complained of experiencing numbness and 
pain in his left leg and thigh several months later, in 
August 1964, so X-rays were taken of the lumbosacral segment 
of his spine to rule out disc disease.  They were clinically 
unremarkable, revealing no evidence of bone disease or 
injury.  The veteran subsequently received additional 
treatment during service for suspicions of a conversion 
reaction,
and X-rays taken of his left leg and ankle in May 1966 also 
were clinically unremarkable, revealing no evidence of any 
bone or joint abnormalities.  In August 1966, he was seen for 
complaints of swelling and limitation of motion in his left 
ankle due to a contusion that he reportedly had sustained in 
a motorcycle accident the previous night.  X-rays taken of 
his left ankle were negative.

The Board remanded this claim to the RO in January 1992, in 
part, to attempt to obtain additional medical and other 
evidence (from various sources) suggesting the veteran had 
continued to experience symptoms referable to his left leg 
after being discharged from the military in October 1966.  
That development was necessary to further augment the record 
on appeal since, according to the medical evidence of record 
at the time of that remand, he had not initially experienced 
symptoms referable to his left leg (post-service) until 
October 1987, when he had complained of pain that possibly 
was being caused by lumbosacral radiculopathy.  Other records 
on file showed that he also had received treatment the 
following year, while hospitalized at a VAMC from July to 
August 1988, for chronic low back pain syndrome and a 
possible fracture of his left tibia, but his treatment during 
that hospitalization was primarily for unrelated conditions 
concerning his heart.  The Board also remanded the claim for 
the left leg condition to have him examined by a neurologist 
to determine exactly what conditions he currently had 
involving his left leg, including any residuals (scars, etc.) 
of the burns he had sustained during service, and the likely 
etiology of all conditions noted.

The RO attempted to obtain additional medical and other 
evidence tending to suggest that the veteran had experienced 
symptoms referable to his left leg during the years between 
his discharge from the military in October 1966 and the 
complaints of pain (possibly related to the lumbosacral 
radiculopathy) in October 1987.  However, the RO's efforts to 
obtain that evidence were mostly unsuccessful, and VA 
physicians who examined the veteran in February and August 
1992, and later in January 1993, while confirming that he had 
degenerative disc disease and lumbosacral radiculopathy 
involving his lower extremities, including his left leg, did 
not, in turn, causally attribute any of the symptoms 
involving his left leg to his service in the military, such 
as the burns he had sustained to his left thigh in October 
1963.  In fact, the examiners indicated there were no visible 
scars from the burns, much less functional impairment in this 
extremity resulting from them.  X-rays of his left knee were 
negative as well, disclosing no signs of an osseus, 
soft tissue, or other abnormality.

Other medical evidence since obtained indicates that the 
veteran received treatment in a VA outpatient clinic in 
January 1988 for patellar tendonitis that was causing pain in 
his left knee, but the VA physician who examined him on that 
occasion likewise did not suggest or imply that it was due to 
his service in the military, including the burns to his 
thigh.

Since, despite the intentions of the remand, there is no 
medical nexus evidence of record linking any of the current 
diagnoses involving the left leg (or thigh or knee) to the 
veteran's service in the military, including the burns, the 
claim for service connection for a left leg disability is not 
plausible and, therefore, must be denied 

as not well grounded.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).  Merely to have experienced symptoms during service, 
and received treatment for them, and to have experienced 
symptoms many years later, after service, and to have 
received treatment for them, is not sufficient to show that a 
claim of service connection is well grounded.  Even in those 
situations, there still must be the requisite medical nexus 
evidence linking the current symptomatology to that noted 
during service, and there is no such medical evidence in this 
appeal.  To the extent that some of the medical records on 
file showing the current diagnoses also report a history of 
symptoms referable to the left leg dating back to service, 
usually as recounted by the veteran, himself, these records 
still are not sufficient to well ground the claim.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence 
which is simply information recorded by a medical examiner, 
such as when noting the veteran's current complaints, if 
unenhanced by additional medical comment by that examiner, 
does not constitute "competent medical evidence" satisfying 
the Grottveit requirement for well groundedness).

Neither the veteran nor his representative profess to have 
any professional medical expertise and/or training.  Thus, 
they do not have the medical competence to link any of the 
current diagnoses referable to his left leg with his service 
in the military, including the burns to his left thigh.  See 
Espiritu v. Derwinski, 2 Vet. App. at 494-95.  Although they 
can comment on things they personally have witnessed, such as 
the veteran experiencing visible discomfort in this extremity 
due to his pain and numbness, they cannot, in turn, link it 
to trauma in service, as opposed to, for example, any number 
of other possible causes.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  The Board emphasizes that more is required to well 
ground a claim than mere allegations alone; rather, there 
also must be medical evidence supporting the allegations, and 
there is no such evidence in this instance.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Given that no 
competent medical nexus evidence has been presented to link 
current disability to military service or to complaints of 
symptoms since service, the claim is not well grounded.  See 
Savage v. Gober, 10 Vet. App. 488, 498 (1997).



ORDER

The appeal as to a claim of service connection for headaches 
or an eye disability is dismissed.

The severance of service connection for PTSD was not 
warranted; the appeal concerning this issue granted.

Service connection for a left leg condition is denied.


REMAND

Service Connection for Heart Disease Secondary to PTSD and a 
Claim for TDIU

The RO initially denied the veteran's claim for service 
connection for heart disease in April 1991, but that decision 
was based on direct or presumptive incurrence of it during 
service.  He is now alleging an entirely different theory of 
entitlement-for secondary service connection-on the premise 
that it is proximately due to or the result of his service-
connected PTSD.  See 38 C.F.R. § 3.310(a).  The Court has 
interpreted section 3.310(a) to permit service connection on 
a secondary basis for the degree of aggravation of a 
condition that is proximately due to or the result of a 
service-connected disability.  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

The veteran alleged in an August 1995 statement that a 
physician ("Dr. Shebalco") who is the Chief of Cardiology 
at the VAMC in Brooklyn, New York, has stated that the 
veteran's heart disease is secondary to his PTSD.  When, as 
here, VA has been notified of the possible existence of 
additional evidence-not of record-that might further 
support the veteran's allegations, VA has an obligation to 
advise him that this evidence is needed to complete his 
application for benefits, particularly since service 
connection for PTSD has been reinstated by the decision 
above.  See Robinette v. Brown, 8 Vet. App. 69 (1995), citing 
38 U.S.C.A. § 5103(a) (West 1991).  Thus, since the physician 
at the VAMC in Brooklyn purportedly has linked heart disease 
to the veteran's service-connected PTSD, the RO must apprise 
him that he should submit an actual statement or other 
corroborating evidence from this doctor to document this 
medical opinion.

Further development also is necessary in this case to have 
the RO re-adjudicate the issue of whether the veteran is 
entitled to a rating higher than 50 percent for his PTSD, an 
earlier effective date for it, and a temporary total rating 
of 100 percent for it pursuant to 38 C.F.R. § 4.29 (paragraph 
29).  All of these claims became moot after the RO severed 
service connection for the PTSD in November 1997, but since 
the Board has reinstated service connection for the PTSD, the 
RO must reconsider whether he is entitled to these benefits 
because he had continued to pursue these claims before the 
severance.  It further is necessary to defer consideration of 
the claim for a TDIU until after these claims have been 
resolved because the decision concerning them, in turn, may 
have an impact on the claim for TDIU since it is 
an "inextricably intertwined" issue.  See Ephraim v. Brown, 
82 F.3d 399 (Fed. Cir. 1996); Kellar v. Brown, 6 Vet. App. 
157 (1994).

Accordingly, the case is REMANDED to the RO for the following 
development and consideration:

1.  The RO must contact the veteran at 
his current address of record and apprise 
him of the need to complete his 
application for VA compensation benefits, 
for service connection for the heart 
disease secondary to his service-
connected PTSD, by submitting a statement 
or other evidence from the physician at 
the VAMC in Brooklyn who purportedly 
linked his heart disease to the PTSD.  If 
acquiring such a statement is not 
possible, a similar statement from one 
with medical expertise sufficient to 
provide such an opinion may suffice.  All 
such evidence obtained must be associated 
with the other evidence of record in the 
claims folder.

2.  After completion of the above-
requested development, and any additional 
development deemed warranted by the 
record, the RO should re-adjudicate the 
veteran's claims for service connection 
for heart disease secondary to PTSD, for 
a rating higher than 50 percent for the 
PTSD, for an earlier effective date for 
PTSD, and for TDIU.  The RO must base its 
decision concerning these claims on 
consideration of all of the pertinent 
evidence on file, including that added to 
the record since the issuance of the last 
Supplemental Statement of the Case (SSOC) 
and as a result of the above-requested 
development.  The RO also must base its 
decision on all pertinent legal 
authority.

3.  If any benefit sought on appeal 
continues to be denied, the veteran and 
his representative should be furnished a 
SSOC and given an opportunity to submit 
written or other argument in response 
before the case is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
further develop the record; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v Derwinski, 3 Vet. App. 129, 
141 (1992).

The remanded claims must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 


- 17 -


